NO. 12-21-00150-CV

                            IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

SOUTH PLACE SNF, LP,                                    §       APPEAL FROM THE 173RD
APPELLANT

V.                                                      §       JUDICIAL DISTRICT COURT

JOHN HUDSON,
APPELLEE                                                §       HENDERSON COUNTY, TEXAS

                                      MEMORANDUM OPINION
       South Place SNF, L.P. appeals the trial court’s denial of its second motion to dismiss
John Hudson’s suit against it. In five issues, South Place contends that the trial court should
have dismissed Hudson’s suit because it is a health care liability claim (HCLC) and Hudson
failed to file the required expert report within 120 days of filing its original answer. We affirm.


                                               BACKGROUND
       South Place is a skilled nursing and rehabilitation facility. In May 2018, Hudson met with
Ashley Koonce, who was his ex-girlfriend and a South Place employee, at the facility’s dining
room. The purpose of Hudson’s visit was to arrange the transfer of their daughter. When
Hudson attempted to leave the dining room, he slipped and fell in a puddle of liquid accumulated
on the floor. In his original petition, Hudson alleged that South Place violated its duties as a
premises owner in the following respects, causing his injuries:


       • creating a dangerous condition on its premises,
       • failing to reasonably inspect its premises with the unreasonable dangerous condition it created,
       • failing to remove the unreasonably dangerous condition and trip hazard created on its premises, and
       • failing to warn him of the unreasonably dangerous condition and trip hazard created on it premises.




                                                       1
       Six months after it filed an original answer, South Place filed a motion to dismiss
Hudson’s suit, alleging that his claim is an HCLC and that the claim should be dismissed
because he failed to timely serve an expert report as required by the Texas Medical Liability Act
(TMLA). 1 In its motion to dismiss, South Place contended as follows:


       Because nursing care is provided to residents in the dining room, [it] had an obligation to meet
       certain sanitary standards and keep the dining free from foreign substances which could cause
       unnecessary fall[s] or safety risks to residents. Accordingly, the safety standards upon which
       plaintiff's claim is based are substantially related to the provision of healthcare by South Place.
       Plaintiff's claim is, therefore, a healthcare liability claim subject to the expert report requirements
       of Chapter 74.


       After a hearing and considering the pleadings and affidavits filed by each of the parties,
the trial court denied South Place’s motion to dismiss. On appeal, this Court examined the
factors enumerated by the Texas Supreme Court in Ross v. St. Luke’s Episcopal Hosp., 462
S.W.3d 496 (Tex. 2015), and determined that Hudson’s claim is not a HCLC and is based in
premises liability. 2 South Place filed a petition for review with the Texas Supreme Court, which
was denied.
       On remand, the parties continued to engage in discovery. South Place urged that it did
not create, and had no actual or constructive knowledge of, the alleged dangerous condition on
the floor. In an attempt to combat that assertion, Hudson designated Stacy Donnelly as an expert
and provided her report. In her report, Donnelly, a nurse, detailed how South Place violated
standards of medical care and safety in connection with Hudson’s claim, including those related
to nursing care, infection control, catheter use and care, and maintenance of a safe environment
for facility residents. South Place then filed a second motion to dismiss, alleging that Donnelly’s
report characterized Hudson’s claim as a HCLC and that Hudson’s failure to serve the report
within the 120-day window necessitated dismissal. Hudson withdrew Donnelly’s report and
expert witness designation. Following a hearing, the trial court denied the motion to dismiss.
This interlocutory appeal followed. 3



       1
           See TEX. CIV. PRAC. & REM. CODE ANN. § 74.351(a), (b) (West 2019).
       2
           S. Place SNF, L.P. v. Hudson, 606 S.W.3d 829, 833-35 (Tex. App.—Tyler 2020, pet. denied).
       3
           See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(9) (West Supp. 2021).


                                                         2
                                            MOTION TO DISMISS
       In its five issues, South Place argues that the trial court should have granted its motion to
dismiss. Specifically, it urges that Donnelly’s report proves that Hudson’s claim is a HCLC and
not a premises liability claim. It further posits that even if Hudson’s claim is not pleaded like a
HCLC, the mere fact that it could be, makes an expert report necessary. Hudson contends, and
South Place disputes in its second issue, that our prior opinion is binding and we cannot
reconsider whether Hudson’s claim is a HCLC under “the law of the case.” We agree with
Hudson.
The Law of the Case
       Under the law-of-the-case doctrine, a decision rendered in a former appeal is generally
binding in a later appeal of the same case. Paradigm Oil, Inc. v. Retamco Operating, Inc., 372
S.W.3d 177, 182 (Tex. 2012) (citing Briscoe v. Goodmark Corp., 102 S.W.3d 714, 716 (Tex.
2003)). The Texas Supreme Court has described the doctrine as follows:


       The “law of the case” doctrine is defined as that principle under which questions of law decided
       on appeal to a court of last resort will govern the case throughout its subsequent stages. By
       narrowing the issues in successive stages of the litigation, the law of the case doctrine is intended
       to achieve uniformity of decision as well as judicial economy and efficiency. The doctrine is based
       on public policy and is aimed at putting an end to litigation.


Briscoe, 102 S.W.3d at 716 (quoting Hudson v. Wakefield, 711 S.W.2d 628, 630 (Tex. 1986)).
The doctrine may apply even when the appeal does not reach the court of last resort. See City of
Houston v. Precast Structures, Inc., 60 S.W.3d 331, 338 (Tex. App.—Houston [14th Dist.]
2001, pet. denied) (holding that when losing party accepts remand instead of furthering appeal,
court of appeals decision becomes law of the case); Paradigm Oil, 372 S.W.3d at 182 (stating
that decision by court of appeals becomes law of case in trial court and court of appeals even
when petition for review denied by higher court).
       The doctrine is not an absolute bar to reconsideration of the same issue in a second
appeal. Briscoe, 102 S.W.3d at 716. Rather, the doctrine is flexible and provides courts of
appeals with discretion to reconsider an issue depending on the particular circumstances
surrounding the case. Id.; Shiloh Treatment Ctr., Inc. v. Ward, 608 S.W.3d 337, 341 (Tex.
App.—Houston [1st Dist.] 2020, pet. denied).                One exception to the doctrine is where an
appellate court’s original decision is clearly erroneous, in which case the original decision is not



                                                        3
binding in a subsequent appeal. Briscoe, 102 S.W.3d at 716; Entergy Corp. v. Jenkins, 469
S.W.3d 330, 337 (Tex. App.—Houston [1st Dist.] 2015, pet. denied). In addition, the doctrine
does not necessarily apply when either the issues or the facts presented in successive appeals are
not substantially the same as those involved in the first appeal. Jenkins, 469 S.W.3d at 337; see
Hoagland v. Butcher, 474 S.W.3d 802, 809–10 (Tex. App.—Houston [14th Dist.] 2014, no pet.)
(“[U]nless the facts have sufficiently changed, our holdings in the previous appeal regarding
personal jurisdiction are the law of this case.”) (citing Hudson, 711 S.W.2d at 630).
Analysis
       On appeal, South Place maintains that Hudson’s claim is a HCLC and that we are not
bound by our prior opinion. Whether a claim is a health care liability claim under the TMLA is a
question of law reviewed de novo. Baylor Scott and White, Hillcrest Med. Ctr. v. Weems, 575
S.W.3d 357, 363 (Tex. 2019). To qualify as a HCLC, three elements must be met: (1) a
physician or health care provider must be a defendant; (2) the claim at issue must concern
treatment, lack of treatment, or a departure from accepted standards of medical care, or health
care, or safety or professional or administrative services directly related to health care; and (3)
the defendant’s act or omission complained of must proximately cause the injury to the claimant.
Psychiatric Sols., Inc. v. Palit, 414 S.W.3d 724, 725–26 (Tex. 2013); see TEX. CIV. PRAC. &
REM. CODE ANN. § 74.001(a)(13) (West Supp. 2021) (defining “health care liability claim”).
       In 2019, South Place moved to dismiss Hudson’s suit, arguing that Hudson’s claim was
actually a HCLC.     The trial court denied the motion.       This Court affirmed, holding that
“Hudson’s claim is not a HCLC, but rather one based on premises liability.” S. Place SNF, L.P.
v. Hudson, 606 S.W.3d 829, 835 (Tex. App.—Tyler 2020, pet. denied). When the Texas
Supreme Court denied South Place’s petition for review, our holding became the law of the case
for the trial court and this Court. See Paradigm Oil, 372 S.W.3d at 182.
       We recognize that there is some flexibility in whether to rely on the law of the case
doctrine. However, for two reasons, we conclude that this is not a circumstance that would
support relitigating a decided issue. First, the underlying facts and issues are remarkably the
same as when we issued our first opinion. The key difference now being that the parties do not
dispute that the substance on the floor was urine from a patient’s catheter bag. However, we
previously noted that whether the substance was urine would not change our analysis. S. Place,
606 S.W.3d at 834 n.3. As a result, our analysis of the Ross factors would not change. In fact,



                                                4
the opinion applies the Ross factors under the assumption that the substance on the floor was
urine that leaked from a patient’s catheter bag. See id. at 834-35. South Place simply uses
Donnelly’s withdrawn report to reassert the arguments it made in the first appeal. At oral
argument, South Place’s counsel stated that the only fact that changed was the existence of the
Donnelly report and that the report does not fit into any of the Ross factors.
         Second, as noted by the First Court of Appeals in Shiloh Treatment Center, there is real
potential for misuse of the TMLA dismissal procedures if successive attempts were to be
permitted. Shiloh Treatment Ctr., 608 S.W.3d at 343. If a TMLA movant can lose at the
intermediate court, return to the trial court, and try again with new or different evidence
throughout the discovery process, there is nothing prohibiting him from doing so a third, fourth,
or fifth time. See id. The TMLA and law of the case doctrine both derive from concerns of
judicial economy, and allowing multiple dismissal and appeal attempts is contrary to that
concern. See id.
         Accordingly, we hold that our prior opinion that Hudson’s claim is not a HCLC is the
law of the case for the remainder of the suit. As a result, we overrule South Place’s second issue
and need not address the remainder of its issues. See TEX. R. APP. P. 44.1.


                                                  DISPOSITION
         Having overruled South Place’s second issue, we affirm the trial court’s order denying
South Place’s motion to dismiss Hudson’s suit against it.


                                                                  BRIAN HOYLE
                                                                     Justice


Opinion delivered March 9, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          5
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            MARCH 9, 2022


                                         NO. 12-21-00150-CV


                                      SOUTH PLACE SNF, LP,
                                            Appellant
                                               V.
                                         JOHN HUDSON,
                                            Appellee


                                Appeal from the 173rd District Court
                    of Henderson County, Texas (Tr.Ct.No. CV19-0123-392)

                      THIS CAUSE came to be heard on the oral arguments, appellate record and
briefs filed herein, and the same being considered, it is the opinion of this court that there was no
error in the trial court’s order.
                      It is therefore ORDERED, ADJUDGED and DECREED that the order of the
court below denying South Place’s motion to dismiss John Hudson’s suit against it be in all
things affirmed, all costs of this appeal are assessed against the Appellant, SOUTH PLACE
SNF, LP, and that this decision be certified to the court below for observance.
                      Brian Hoyle., Justice
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                      6